 

Case 1:20-cv-01427-JEJ-EBC Document9 Filed 08/27/20 Page 1 of 3

/douy a7

SAPP re penta Lo

 

 

ADD LEk=) Brice Ae 4 Deca nele-.

 

 

fol, U DAYS Cet Sof coO ~ Dp iPeecne. ek

 

Nea CC ehodlbot Conamef Tau -DAN CHES HE ey

 

AA ARLE Pox. [Bo 2%  GO-EAdite. say LEK

 

Maz eit oe SX Rate ER RSE WCAG MY

 

MIRE GAMBA PLONE Sf cubs Ue ( WAP  FapuS)...

S

 

IASTP cee HY alte (=) eee tt Conl& She

 

 

COC MY AERA ke DE ey HSS BSAC

Ko keto THE oP  ottetls , MB, Aco PA pal EB

 

feng oN us Brock (nlte<eh <5 <fE  LEKS-ANEK...

 

 

Addy See ue Seen Catt Slt CE Gte Lolke At

 

i

hee SM Cont’ er HC.

 
  

Case 1:20-cv-Ol@@@IEJ-ERE DieoHiey

 

 

 

eas Pea 20--Page Of 3 ee je AG
OF odtus< etSen\ ( BEChiSE OF i OG ElCY) , bat

 

THe SHE SoACES BEGuss of wf Cree sokle Garate
L it ete oT PRN ADE Creu YUeoouke WC

 

Conh& aeolete ALity. Ade SHE Crete fy atte Dol f AS

 

ACCESS “TED ns (ae loud i Cea Steud A

 

Brrtcs. SOF TERN OAR Ke rote Cope CD at LADS

 

 

_ Fen co/

 

 

 

2. te lecteur to Pee Bal LR

 

 

! coll Chee Keo | Pet Wihabe  Setructs ... Stel retin

 

 

US fecERS “Se eH Cee Fal Te pete CeCe he

 

WinGelc Witees , TS str Fetonle Ad tercante ov
~~» Caltmoltit. Leet ket TO AA HS BH CE

 

Ms A SSMS B Las LCi

 

Skee

 

 

 
Pad

 

RF _ | ge
UgseQ AAdnIOR DAW : _ 8S.80G 2020 PM SL.
coro Ree abiieobe bite ® (SCO

©1250 MANOR DRIVE

STROUDSBURG, PATBIBO er HE CORK

“alc NAN sSthex SSE” Wee

M.OOLE DIScextre cf PA _
225 vl copsttealetat Aveles Os

Ro Boe (IHR, |
ScOmrent, PA (QS0(- AS

3 0f 3

P

 

  

WSEOL-iiaees 7 PMB adage fifavnn ag hyde ogg fg dgaglegbog Ald yaad ily

Case 1:20-cv-01427-JEJ-EBC Document 9 Filed 08/27/20
